Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (4,027,972) in view of Sigrist et al. (EP 1 936 355) and Fabinski (4,700,073).
Regarding claim 1, Davies teaches a measuring device for analyzing a composition of a gas (see abstract and column 1, lines 4-8), comprising at least a first gas and a second gas different from the first (column 1, lines 4-8), wherein the first gas and the second gas absorb infrared light in at least a common first wavelength range in the electromagnetic spectrum (col. 2, lines 27-29) and the measuring device a first infrared radiator ("source 17"), a first sample chamber ("sample cell 11") for receiving the gas and a first detector comprising at least the first gas ("cell 21" and "detector 19") and wherein the measuring device also has a first filter chamber containing the second gas ("cell 23"), and the first sample chamber, the first detector and the first filter chamber are arranged relative to one another in such a way that infrared light emitted by the first infrared emitter passes through the first sample chamber and the first filter chamber and impinges on the first detector (Fig. 1 and column 2, line 22 - column 3, line 18).
	Davies lacks explicit teaching of the infrared emitter is intermittent; and the detector operates according to the photoacoustic effect.
	Sigrist teaches a gas analysis system including an intermittent IR source (beam from emitter 41 chopped by chopper 46) and the detector operates according to the photoacoustic effect (photoacoustic cell 10 including target gas and microphone 30)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the photoacoustic detector type and associated intermittent infrared souce of Sigrist in the detector of Davies in order to take advantage of the sensitivity of the PA detector type.
	Regarding the subject matter added by amendment, the combination of Davies and Sigrist further teaches a first calibration chamber configured to calibrate the measuring device, the first calibration chamber containing a mixed gas with a predetermined quantity ratio between a first quantity of the first gas and a second quantity of the second gas and being positionable between the first sample chamber and the first filter chamber. (Sigrist, item 20, note that its positioning such that its inclusion is selectable is a functional equivalent of adding and removing the chamber)(See also Davies item 25)
	The combination of Davies and Sigrist lacks explicit teaching of the first calibration chamber is arranged movably in the measuring device.
	Fabinski teaches the first calibration chamber is arranged movably in the measuring device.  (Fabinski, Fig. 3 item 16, shown with motion arrows 17 indicating direction of motion of item 16; See col. 3 Line 53 through Col. 4 Line 5)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the moving reference cuvette of Fabinski in the device of Davies and Sigrist in order to modulate the reference gas with a low frequency oscillation in order to better calibrate the device.  See Fabinski, Col. 4 Lines 30-35.

	Regarding claim 4, the combination of Davies and Sigrist further teaches the first sample chamber has a fluid inlet and a fluid outlet and the measuring device is operable during a flow of the fuel gas through the first sample chamber. (Davies, items 13, 15)
	Regarding claims 5 and 6, claims 5 and 6 differ from the combination of Davies and Sigrist only in the number of detector assemblies and number of gases detected.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to repeat the device of Davies and Sigrist as needed to quantify as many species of interest as are desired.
	Regarding claims 7-9, claims 7-9 merely specify the particular target gas for analysis.  One of ordinary skill in the art could use the device of Davies and Sigrist to determine the concentration of any gas with responsiveness in the portion of the infrared spectrum emitted by the emitter, and therefore picking any particular gas as the target is trivial.
	Regarding claim 10, the combination of Davies, Sigrist, and Fabinski further teaches a method for analyzing a fuel gas by the measuring device according to claim 1 (see above), comprising the following steps: feeding the fuel gas into the first sample chamber; generating an intermittent infrared radiation with the first infrared emitter; detecting a first intensity of infrared radiation with the first detector; and determining at least one concentration of the first gas as a function of a first intensity of the infrared radiation. (Davies at Col. 2, Lines 38 et seq., Sigrist pp. 2-3)
	Regarding claim 11, the combination of Davies and Sigrist further teaches the measuring device further comprises a first calibration chamber configured to calibrate the measuring device, the first calibration chamber containing a mixed gas with a predetermined quantity ratio between a first quantity of the first gas and a second quantity of the second gas and being positionable between the first sample chamber and the first filter chamber, and wherein the method comprises the following additional steps: detecting a second intensity of infrared radiation with the second detector, and determining at least a second concentration of the second gas depending on the second intensity of the infrared radiation. (Sigrist, pp. 2-3, note item 20 and the operation thereof)
	Regarding claim 12, claim 12 differs from claim 10 only in repetition, and it would be obvious to one of ordinary skill in the art to repeat the measurement using different target gases where additional analytes are of interest. 
	Regarding claim 15, claim 15 merely describes the physical processes inherent in the operation of a photoacoustic effect sensor, which is necessarily present in any photoacoustic effect device.  See Sigrist.
	
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Sigrist and Aine (4,058,725).
	Regarding claim 3, the combination of Davies and Sigrist lacks explicit teaching of the first filter chamber is configured as a second detector which operates according to the photoacoustic effect.
	Aine teaches successive chambers in a multi-chamber optoacoustic detector where each chamber is equipped with a microphone to extract an optoacoustic signal from the excitation of the gas in the chamber.  See Aine Fig. 1.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use additional microphones as taught by Aine in the device of Davies and Sigrist in order to obtain additional data for signal subtraction purposes, for example.
	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Sigrist and Bats et al. (2011/0098936).
	Regarding claims 13 and 14, given the concentration of the hydrocarbon species in the fuel (as one would receive using the device of Davies and Sigrist), using that data to calculate the heating value and the Wobbe index is a well-known process.  See Bats at [0042]-[0062].

Response to Arguments
	Applicant’s arguments, filed 6/21/2022 with respect to, in particular, claim 1, have been fully considered and are persuasive in part.  Applicant correctly asserts that the combination of Davies and Sigrist does not teach the first calibration chamber being movably arranged within the detection device.  Nevertheless this feature is found in the prior art, as shown in Fabinski.  As the feature represents a possible improvement to the device of Davies and Sigrist, new rejections are made herein in view of Fabinski.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884